Case: 19-50842     Document: 00515725814          Page: 1    Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 29, 2021
                                   No. 19-50842
                                                                   Lyle W. Cayce
                                                                        Clerk
   Kriss R. Camp,

                                                            Plaintiff—Appellant,

                                       versus

   Kenneth M. Putnam, Warden; Bobby Lumpkin, Director, Texas
   Department of Criminal Justice, Correctional Institutions Division; Justin
   Wade, Security Major; Diane Juardo, Food Service Manager; Gloria
   Morales, Food Service Manager; April Macias, Food Service
   Manager; Robert Almanza, Assistant Warden,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CV-20


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          On remand from a successful appeal to this court, the district court
   granted Kriss R. Camp, Texas prisoner # 1734943, in forma pauperis (IFP)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50842     Document: 00515725814          Page: 2   Date Filed: 01/29/2021




                                   No. 19-50842


   status in connection with his 42 U.S.C. § 1983 civil action challenging the
   conditions of his confinement, finding that Camp was in imminent danger of
   serious physical injury due to the spreading COVID-19 pandemic. Camp
   appeals that ruling, contending that the district court’s IFP order either
   failed to grant IFP status on the additional basis of the conditions of his
   confinement or failed to also address the merits of his conditions-of-
   confinement claim.
         Because the district court has granted Camp the relief he seeks—
   leave to pursue his underlying § 1983 claims IFP—his appeal of that ruling
   is moot, and we therefore dismiss the appeal. The dismissal of Camp’s appeal
   similarly renders his motion for leave to appeal IFP moot, and we
   accordingly deny the motion.
         APPEAL DISMISSED AS MOOT; MOTION TO APPEAL
   IFP DENIED AS MOOT.




                                        2